Appellant was convicted of the offense of aggravated assault, in the County Court at Law No. 2 of Jefferson County, and his punishment fixed at a fine of $50.
This conviction was upon a plea of guilty and a voluntary submission to the jurisdiction of the court a quo of himself and his cause.
Appellant made no motion for a new trial, but presented a lengthy motion in arrest of judgment, calling in question the Act of the Legislature creating said court.
In view of our disposition of this case, we do not discuss the matters contained in said motion, but refer appellant for a partial expression of our views, to the case of Ex parte Bennett, 85 Tex.Crim. Rep., 211 S.W. Rep., 934; and make the further *Page 463 
observation that we do not think the name given "such other court" by the Legislature, makes any difference.
Article 849 of Vernon's C.C.P., is as follows: "A motion in arrest of judgment shall be granted upon any ground which would be good upon exception to an indictment or information for any substantial defect therein."
Referring to Article 575, Vernon's C.C.P., we find the same to read as follows: "There is no exception to the substance of an indictment or information, except —
1. That it does not appear from the face of the same that an offense against the law was committed by the defendant.
2. That it appears from the indictment or information that a prosecution for the offense is barred by a lapse of time, or that the offense was committed after the finding of the indictment.
3. That it contains matter which is a legal defense or bar to the prosecution.
4. That the indictment or information shows, upon its face, that the court trying the case had no jurisdiction thereof."
There being nothing in the State's pleading herein, at which appellant's motion in arrest of judgment is directed, or which is subject to any attack by motion in arrest of judgment such as is permissible under the terms of Article 575, the trial court properly overruled said motion.
No error appearing in the action of the trial court, or in the record, the judgment is affirmed.
Affirmed.